Exhibit 10.16.2

SEPARATION AGREEMENT

 

This Separation Agreement (the “Separation Agreement”) is made between Rebecca
J. Peterson (“Executive”) and Alkermes, Inc. (the “Company,” together with
Executive, the “Parties”). 

 

WHEREAS, Executive has served as the Company’s Senior Vice President, Corporate
Communications since July 2012;

 

WHEREAS, the Parties entered into an Employee Agreement with respect to
Inventions and Proprietary Information dated November 30, 2000 (“Confidentiality
Agreement”), and an employment agreement dated July 30, 2012 and an amendment to
that agreement as of July 22, 2015 (together, “Employee Agreement”).  The
Confidentiality Agreement and Employee Agreement as amended are hereinafter
collectively referred to as the “Employment Documents”;

 

WHEREAS, Executive entered into a Deed of Indemnification with Alkermes plc
dated July 30, 2012 (“Deed”);

 

WHEREAS, Executive holds restricted shares of the Alkermes plc ordinary stock
and options to purchase shares of the Company’s ordinary stock (all of which are
unvested) that are governed by the Alkermes plc 2011 Stock Option and Incentive
Plan, and associated stock option certificates and restricted stock certificates
(collectively “Equity Documents”);

 

WHEREAS, the Company and the Executive have mutually agreed that the Executive
will resign from her employment with the Company;

 

WHEREAS, the Parties agree that Executive is not entitled to severance or
separation benefits under the Employment Documents and that this Agreement shall
supersede and replace the Employment Documents, including with respect to
compensation, benefits, and severance, except to the extent that certain
non-economic provisions and obligations of the Employment Documents are
expressly preserved and incorporated by reference into this Separation
Agreement; and

 

WHEREAS, the Company has agreed to provide Executive with, and wishes to set
forth clearly the terms and conditions of, certain separation benefits (the
“Separation Benefits”) provided that, among other things, the Executive enters
into and complies with this Separation Agreement which includes a general
release of claims in favor of the Company and related persons and entities;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.



Employment Separation.  Executive shall resign and Executive’s employment with
the Company shall end on October 21, 2015 (“Separation Date”).  In connection



--------------------------------------------------------------------------------

 



with the ending of Executive’s employment, the Company shall pay Executive her
base salary accrued to Executive through the Separation Date and pay Executive
for all accrued but unused vacation time due to Executive through the Separation
Date. Executive acknowledges that as of the Separation Date, Executive’s accrued
but unused vacation time totaled 564 hours.

 

2.



Business Expense Reimbursement.  The Company shall reimburse Executive for any
outstanding, reasonable business expenses that Executive has incurred on the
Company’s behalf through the Separation Date, provided the Company receives
appropriate documentation pursuant to the Company’s business expense
reimbursement policy on or before October 30, 2015. 

 

3.



Separation Benefits.  The Parties agree that Executive’s resignation from
employment with the Company is not for “Good Reason” as defined in the Employee
Agreement.  Accordingly, the Parties agree that Executive is not entitled to the
“Compensation Upon Termination” described in section 5(b) of the Employee
Agreement.  Nevertheless, in exchange for, among other things, her signing,
delivering and not revoking a General Release of Claims in the form of Exhibit A
hereto (the “Release”), the Company agrees to provide Executive with the
following Separation Benefits:

 

(a) Severance Amount.  The Company shall pay Executive $375,000 which represents
an amount equal to one times the sum of the Executive’s current Base Salary
(“Severance Amount”).

 

(b) Bonus Amount.  The Company shall pay Executive a bonus of $140,623 (“Bonus
Amount”). Executive acknowledges and agrees that she is not entitled to any
other bonus or incentive compensation.

 

Provided Executive enters into and complies with this Separation Agreement and
the Release, the Severance Amount and Bonus Amount shall be paid in a lump sum
to the Executive within thirty (30) days of the date of signature of the
Release.  If Executive dies before the payment of the Severance Amount and Bonus
Amount, the Severance Amount and Bonus Amount shall be paid to Executive’s
spouse; if he is not alive at the time, to Executive’s estate.

 

(c) Unemployment. The Company agrees not to contest any claim that Executive has
filed or may file asserting that Executive became eligible for unemployment
insurance benefits from the Department of Unemployment Assistance of the
Commonwealth of Massachusetts (the “DUA”) as a result of the separation of
Executive’s employment with the Company.  Executive acknowledges that any
unemployment insurance eligibility determination shall be made by the DUA.  

 

(d) Outplacement.  The Company shall pay up to $25,000 of the cost of
professional outplacement services utilized by Executive and provided by a
legitimate outplacement services firm selected by Executive; provided that
Executive begins



--------------------------------------------------------------------------------

 



utilizing such services no later than three months after the Separation Date.
The Company will pay the outplacement service firm directly. 

 

(e) COBRA Benefits.   Provided that the Executive is eligible for and timely
elects continued coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), under the Company’s group health and dental
insurance plans following the Separation Date, then the Company shall pay the
applicable insurance premiums, employer and employee share, necessary to
continue the health and dental insurance coverage in effect for Executive, until
the earliest of: (i) Executive’s eligibility for group medical care coverage
through other employment; or (iii)  the end of Executive’s eligibility under
COBRA for continuation coverage for medical care (18 months).  The Company will
also pay any administrative fee. 

 

(f) Treatment of Executive’s Stock Options.  The stock options held by Executive
immediately prior to the Separation Date are set forth on Exhibit B hereto (all
of such options, the “Stock Options”).  All Stock Options are exercisable until
the earlier of 3 months following the Separation Date or the stated expiration
date of such Stock Option.  Subject to Executive entering into and complying
with this Separation Agreement and the Release and the approval of the
Compensation Committee of the Board of Directors of Alkermes plc (the
“Compensation Committee”), the following Stock Options are hereby amended such
that such options shall be fully vested as of the Separation Date:

 

(A) The remaining 2,120 shares of an Incentive Stock Option granted on March 3,
2014 at an exercise price of $47.16 per share;

 

(B) The remaining 44,005 shares of a Non-Qualified Stock Option granted on March
3, 2014 at an exercise price of $47.16 per share;

 

(C) The remaining 2,965 shares of an Incentive Stock Option granted on May 28,
2013 at an exercise price of $33.72 per share;  

 

(D) The remaining 37,035 shares of a Non-Qualified Stock Option granted on May
28, 2013 at an exercise price of $33.72 per share;  

 

(E) The remaining 6,042 shares of an Incentive Stock Option granted on May 21,
2012 at an exercise price of $16.55 per share; and

 

(F) The remaining 12,708 shares of a Non-Qualified Stock Option granted on May
21, 2012 at an exercise price of $16.55 per share. 

 





--------------------------------------------------------------------------------

 



The Parties acknowledge and agree that due to Executive’s separation from
employment with the Company, the following Incentive Stock Options shall remain
unvested and terminate on the Separation Date: (i) the 1,403 shares of an
Incentive Stock Option granted on February 26, 2015 at an exercise price of
$71.23 per share; and (ii) the 52,597 shares of a Non-Qualified Stock Option
granted on February 26, 2015 at an exercise price of $71.23 per share.

 

(g) Treatment of Executive’s Restricted Stock Awards. The restricted stock
awards granted to Executive prior to the Separation Date are set forth in
Exhibit B hereto.  Subject to Executive entering into and complying with this
Separation Agreement and the Release and the approval of the Compensation
Committee, the following restricted stock awards are hereby amended such that
such restricted stock awards shall be fully vested as of the Separation Date:

 

(A) The remaining 13,000 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on February 26, 2015;

 

(B) The remaining 10,500 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on March 3, 2014;

 

(C) The remaining 7,500 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on May 28, 2013; and

 

(D) The remaining 2,500 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on May 21, 2012.

 

(h) Treatment of Executive’s Performance Stock Units.  The performance stock
unit award granted to Executive prior to the Separation Date is set forth in
Exhibit B hereto.  Subject to Executive entering into and complying with this
Separation Agreement and the Release and the approval of the Compensation
Committee, the remaining time-vested portion of such performance stock unit
award, consisting of 5,000 units, is hereby amended such that such performance
stock unit award shall be fully vested as of the Separation Date.

 

4.



Termination of Employee Benefits.    Except as specifically set forth in this
Agreement, Executive shall cease to be eligible for coverage and benefits under
the Company’s employee benefit plans, programs and policies as of the Separation
Date, or by the terms of such plans, programs, and policies.

 

5.



Section 409A.     Anything in this Agreement to the contrary notwithstanding, if
any payment or benefit that Executive becomes entitled to under this Agreement
is considered deferred compensation subject to interest, penalties and
additional tax



--------------------------------------------------------------------------------

 



imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
or benefit shall be provided prior to the date that is the earlier of (A) six
months after Executive’s separation from service, or (B) Executive’s death, and
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the first six-month period but for the
applications of this Section 5.  The Parties intend that this Agreement will be
administered in accordance with Section 409A of the Code and is either exempt
from or in compliance with Section 409A of the Code.  The Parties agree that
this Agreement may be amended, as reasonably requested by either Party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either Party.

 

6.



Confidential Information, Non-solicitation and Cooperation.  Executive hereby
acknowledges the continuing nature of her obligations set forth in Sections 1-3
and 6 of the Confidentiality Agreement and Section 7 (a), (b), (d) and (e) of
the Employee Agreement (the “Continuing Obligations”), the terms of which are
incorporated by reference herein as material terms of this Separation Agreement,
and she hereby reaffirms those obligations, and agrees that the consideration
provided by the Company under the terms of this Agreement is additional
consideration for those obligations.  The Parties agree that Executive will not
violate Section 7(b) of the Employee Agreement or Section 2 of the
Confidentiality Agreement if she is required to share Confidential Information
by a lawfully issued subpoena or a duly issued court order, provided that she
provides the Company with advance written notice and a reasonable opportunity to
contest such subpoena or court order.  

 

7.



Confidentiality of this Agreement. This Section 7 is a material term of the
Agreement and the Company has relied upon Executive’s representations in this
provision when agreeing to enter into the Agreement.  The payment of the
Separation Benefits will cease if Executive violates the terms of this Section
and Executive shall nonetheless remain bound by Executive’s obligations in this
Agreement.  Unless as required by a lawfully issued subpoena or a duly issued
court order, Executive agrees that she shall not disclose, divulge or publish,
directly or indirectly, any information regarding the substance, terms or
existence of this Agreement and/or any discussion or negotiations relating to
this Agreement, to any person or organization, including employees of the
Company, other than Executive’s immediate family and accountants/financial
advisor, tax advisors, or attorneys when such disclosure is necessary for the
accountants, financial advisor, tax advisor or attorneys to render professional
services or for Executive to exercise any legal rights.  Prior to any such
disclosure that Executive may make, Executive shall secure from her attorney or
accountant their agreement to maintain the confidentiality of such matters.
Company agrees that it shall not disclose, divulge or publish, directly or
indirectly, any information regarding the substance, terms or existence of this
Agreement and/or any discussion or negotiations relating to this Agreement, to
any third party or organization, other than as required under applicable laws,
regulations and requirements or in response to legal proceedings. Both parties
may also share this Agreement with any state or federal taxing authorities or
the DUA. For



--------------------------------------------------------------------------------

 



purposes of clarity, by complying with this paragraph, Executive will not be
violating any sections of the Employment Documents.  

 

8.



Return of Property.  Executive agrees to return immediately to the Company all
Company property, including, without limitation, computer equipment or
electronic devices (without deletions), software, keys and access cards, credit
cards, files and any documents (electronic or otherwise) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective).  After returning all Company property,
Executive commits to deleting and finally purging any duplicates of files or
documents that may contain Company information from any non-Company computer
device that remains Executive’s property after the Separation Date.

 

9.



Advice of Counsel.  This Separation Agreement is a legally binding document and
Executive’s signature will commit Executive to its terms.  Executive
acknowledges that she has been advised to discuss all aspects of this Separation
Agreement with her attorney, that she has carefully read and fully understands
all of the provisions of this Separation Agreement and that Executive is
knowingly and voluntarily entering into this Separation Agreement.    

 

10.



Termination of Separation Benefits.  Executive’s right to the Separation
Benefits is conditional on her compliance with her obligations under this
Separation Agreement, including her obligations set out in Section 6 herein. In
the event that Executive fails to materially comply with her obligations set out
in Section 6 herein, in addition to any other legal or equitable remedies it may
have for such breach, the Company shall have the right to terminate the
Separation Benefits payable hereunder. Such termination of those payments and
benefits in the event of such material breach by Executive shall not affect
Executive’s ongoing obligations, and shall be in addition to and not in lieu of
the Company’s rights to injunctive relief and other legal and equitable remedies
that the Company may have.

 

11.



Enforceability.  Executive acknowledges that, if any portion or provision of
this Separation Agreement or any of the Continuing Obligations shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each portion and
provision shall be valid and enforceable to the fullest extent permitted by law.

 

12.



Entire Agreement.  This Separation Agreement, including the Release, along with
the Equity Documents, as modified herein, contain the entire understanding of
the Parties relating to the subject matter contained herein and supersede all
prior agreements or understanding between the Parties including the Employment
Documents, except to the extent that certain provisions and obligations of the
Employment Documents are expressly preserved and incorporated by reference into
this Agreement, provided that the Deed is expressly not superseded by this
Agreement. Executive acknowledges and agrees that she is not entitled to any
payments or benefits under the Employment Documents or any other contract,
employment agreement or plan or arrangement with the Company.    





--------------------------------------------------------------------------------

 



 

13.



Waiver and Successors and Assigns.  No waiver of any provision of this
Separation Agreement shall be effective unless made in writing and signed by the
waiving party.  The failure of either Party to require the performance of any
term or obligation of this Separation Agreement, or the waiver by either Party
of any breach of this Separation Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.  This Separation Agreement shall inure to the benefit of and be binding
on the Company and its successors and assigns.

 

14.



Taxes.   The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Separation Agreement
and in connection with other compensation matters to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Separation
Agreement shall be in amounts net of any such deductions or
withholdings.  Nothing in this Separation Agreement shall be construed to
require the Company to make any payments to compensate Executive for any adverse
tax effect associated with any payments or benefits made to Executive in
connection with Executive’s employment with the Company. 

 

15.



Governing Law; Interpretation.  This Separation Agreement shall be interpreted
and enforced under the laws of the Commonwealth of Massachusetts without regard
to conflict of law principles.  In the event of any dispute, this Separation
Agreement is intended by the Parties to be construed as a whole, to be
interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Separation Agreement.

 

16.



Counterparts.  This Separation Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document.  Facsimile and pdf signatures shall be deemed to be of equal force and
effect as originals.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Separation Agreement on the date(s) indicated below.

 

ALKERMES, INC.

 


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

 

/s/ Madeline Coffin

Madeline Coffin

Vice President, Human Resources

 

October 21, 2015

Date

 

 

 

/s/ Rebecca J. Peterson

Rebecca J. Peterson

 

October 21, 2015

Date

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

General Release of Claims.

 

I, Rebecca J. Peterson, in consideration for, among other terms, the Separation
Benefits, to which I acknowledge I would otherwise not be entitled, voluntarily
release and forever discharge the Company, its affiliated and related entities,
its and their respective predecessors, successors and assigns, its and their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Agreement, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees.  This release includes, without limitation, all Claims:

 

·



relating to my employment by and separation of employment from the Company;

·



of wrongful discharge or violation of public policy;

·



of breach of contract;

·



of defamation or other torts;

·



of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and Title
VII of the Civil Rights Act of 1964);

·



under any other federal or state statute (including, without limitation, Claims
under the Worker Adjustment and Retraining Notification Act or the Fair Labor
Standards Act);

·



for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and

·



for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect my vested rights under the
Company’s Section 401(k) plan,  my rights under the Separation Agreement and the
Equity Documents referenced in the Separation Agreement and my rights to
indemnification and defense,  if any, including but not limited to my rights as
set forth in the Deed.

 

I agree that I shall not accept damages of any nature, other equitable or legal
remedies for my own benefit, attorney’s fees, or costs from any of the Releasees
with respect to any Claim released hereby.  As a material inducement to the
Company to provide the Separation Benefits, I represent that I have not assigned
to any third party any Claim released hereby.

 

I have had the opportunity to consider this Release for twenty-one (21) days
before signing it.  If I have signed this Release within less than twenty-one
(21) days of the date of its delivery to me, I acknowledge by signing this
Release that such decision was entirely voluntary and that I had the opportunity
to consider this Release for the entire twenty-one (21) day period.  For the
period of seven (7) days from the date when I sign this Release, I have the
right to revoke this Release by written notice to Kathryn L. Biberstein,  Chief
Legal Officer, Alkermes, Inc., 852 Winter St., Waltham, MA 02451.  For such a
revocation to be effective, it must be delivered so that it is received by the



--------------------------------------------------------------------------------

 



Company at or before the expiration of the seven (7) day revocation
period.  This Release shall not become effective or enforceable during the
revocation period.  This Release shall become effective on the first business
day following the expiration of the revocation period.

I understand that this Release is a legally binding document and my signature
will commit me to its terms.  I acknowledge that I have been advised by the
Company to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am knowingly and voluntarily signing this Release.

 

In signing this Release, I am not relying upon any promises or representations
made by anyone at or on behalf of the Company, other than the promises set forth
in the Separation Agreement.

 

 

___________________________________

Rebecca J. Peterson

 

 

Dated: ______________________________

 







--------------------------------------------------------------------------------

 



EXHIBIT B 

 

Rebecca Peterson Equity Statement 

 

 

Stock Options

 

 

 

 

 

Grant Date

Plan

Total Shares Vested

Total Shares Unvested

Price

2/26/2015

2011/ISO

0

1,403

$71.23

2/26/2015

2011/NQ

0

52,597

$71.23

3/3/2014

2011/ISO

0

2,120

$47.16

3/3/2014

2011/NQ

0

44,005

$47.16

5/28/2013

2011/ISO

0

2,965

$33.72

5/28/2013

2011/NQ

0

37,035

$33.72

5/21/2012

2011/ISO

0

6,042

$16.55

5/21/2012

2011/NQ

0

12,708

$16.55

 

Restricted Stock Units

 

 

 

Grant Date

Plan

Total Shares Unvested

2/26/2015

2011

13,000

3/3/2014

2011

10,500

5/28/2013

2011

7,500

5/21/2012

2011

2,500

 

Performance Stock Units

Grant Date

Plan

Total Shares Unvested

3/3/2014

2011

5,000

 



--------------------------------------------------------------------------------